          Case 1:19-cv-04127-CM Document 56 Filed 05/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UQUINN BANKS,

                             Plaintiff,

                    -against-

EDWARD J. MCLAUGHLIN, JUDGE;
DISTRICT ATTORNEY’S OFFICE; LUCY
LANG, ASSISTANT DISTRICT ATTORNEY;                               1:19-CV-4127 (CM)
DOWNSTATE CORRECTIONAL FACILITY;
                                                                        ORDER
COMSTOCK CORRECTIONAL FACILITY;
COXSACKIE CORRECTIONAL FACILITY;
ROBERT BRIERE, ATTORNEY; EUGENE
NATHANSON; ATTORNEY; DENNIS J.
DOODY, APPELLATE ATTORNEY;
COMMISSIONER DOCCS; NYCPD 25,

                             Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       By order dated November 21, 2019, the Court dismissed this action pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i)-(iii). The Court entered judgment on November 22, 2019.

       On December 26, 2019, the Court received Plaintiff’s motion for an extension of time to

appeal the order of dismissal. (ECF 55.) Plaintiff did not, however, file a notice of appeal. For

the following reasons, Plaintiff’s motion for an extension of time to appeal is granted.

                                           DISCUSSION

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if the motion is filed

within thirty days of the expiration of the time to file notice of appeal, and if the moving party

shows excusable neglect or good cause for untimely filing. See Fed. R. App. P. 4(a)(5)(A).
            Case 1:19-cv-04127-CM Document 56 Filed 05/14/20 Page 2 of 4




        Plaintiff signed the motion for an extension of time to appeal on December 18, 2019, and

it therefore appears that under the prisoner mailbox rule, the motion was filed within thirty days

from the entry of judgment. Plaintiff states that he seeks an extension because he “is working on

getting together the filing fees” for an appeal. 1 (ECF No. 55). The Court grants Plaintiff’s motion

for an extension of time.

        An appeal cannot proceed, however, unless Plaintiff files a notice of appeal that

“designate[s] the judgment, order, or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(B);

The New Phone Co. v. City of New York, 498 F.3d 127, 131 (2d Cir. 2007) (holding that appellate

jurisdiction “depends on whether the intent to appeal from [a] decision is clear on the face of, or

can be inferred from, the notice[ ] of appeal”). Should Plaintiff wish to pursue his appeal rights,

he must file a notice of appeal within thirty days of the date of this order. 2

                                           CONCLUSION

        The Court grants Plaintiff’s motion for an extension of time to appeal (ECF No. 55). If

Plaintiff wishes to pursue and appeal, he must file a notice of appeal within thirty days of the

date of this order. A notice of appeal form is attached to this order. The Clerk of Court is directed

to mail a copy of this order to Plaintiff and note service on the docket.


        1
          This Court denied Plaintiff’s request to proceed IFP on appeal, concluding that an
appeal from the order of dismissal would not be taken in good faith. (ECF No. 53). But if, as
Plaintiff states, he is unable to afford the cost of suit, he can seek leave from the Court of
Appeals to proceed IFP on appeal. A prisoner who is granted leave to proceed IFP can pursue an
appeal without prepaying the full filing fee at the time of initiating the appeal. See 28 U.S.C.
§ 1915(b).
        2
          Throughout this litigation, Plaintiff has filed dozens of letters and other documents.
Plaintiff failed, however, to file an amended complaint as directed. The Court therefore cautions
Plaintiff that only the filing of document that is recognizable as a notice of appeal will trigger an
appeal. A notice of appeal form for Plaintiff to complete and mail to the Court if he wishes to
pursue an appeal of the order of dismissal is attached to this order.

                                                   2
          Case 1:19-cv-04127-CM Document 56 Filed 05/14/20 Page 3 of 4



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 14, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
                Case 1:19-cv-04127-CM Document 56 Filed 05/14/20 Page 4 of 4




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                                 _____CV________ (            )(        )
                                  -against-
                                                                                           NOTICE OF APPEAL




(List the full name(s) of the defendant(s)/respondent(s).)



Notice is hereby given that the following parties:


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the             judgment             order            entered on:
                                                                               (date that judgment or order was entered on docket)
that:



(If the appeal is from an order, provide a brief description above of the decision in the order.)



                                                                                       *
    Dated                                                                  Signature



    Name (Last, First, MI)



    Address                                       City                     State                           Zip Code



    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
